Citation Nr: 1747352	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  08-38 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1964 to October 1964.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from March 2008 and May 2008 decisions of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (the RO).  

The Board remanded the issues on appeal in May 2012.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2012 remand instructed the AOJ to obtain the Veteran's Social Security Administration (SSA) records and to provide the Veteran with a notice letter that complies with Hupp v. Nicholson, 21 Vet. App. 342 (2007), advises her of the eligibility requirements for death pension benefits, and requests submission of income and expense reports for the years 2007 forward.  On January 25, 2017, the AOJ sent the appellant the requested notice letter to a P.O. Box address, and received no response to the request for income information.  In March 2017, the AOJ advised the appellant via that same P.O. Box address that the Veteran's SSA records were unavailable, and that letter was returned as undeliverable, with a forwarding address.  Given the address change and lack of response, the Board is not confident that the appellant received the January 25, 2017 notice.  Accordingly, to ensure due process, remand is necessary to furnish that notice the appellant at her current address of record, and to afford her time to respond.  


Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant and her representative a copy of the January 25, 2017 notice and attachments to her current address of record, as listed on the May 19, 2017 Supplemental Statement of the Case.  

2.  Then, after undertaking any additional necessary development, readjudicate the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



